                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

KYLE KUROSKY,

             Petitioner,

v.                                         Civil Action No. 1:18-cv-197
                                                    (Kleeh)

JENNIFER SAAD,

             Respondent.


       ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 20],
            GRANTING MOTION TO DISMISS [DKT. NO. 10], AND
                   DISMISSING PETITION [DKT. NO. 1]


       On   October   18,   2018,   pro   se    Petitioner,    Kyle   Kurosky

(“Petitioner”), filed a petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 [Dkt. No. 1].              The petition challenged the

Bureau of Prison’s (“BOP”) calculation of his sentence and the

BOP’s failure to properly credit his federal sentence with 13

months of time served in state custody [Id.].                 Pursuant to 28

U.S.C. § 636 and the local rules, the Court referred this matter

to United States Magistrate Judge Michael J. Aloi (“Magistrate

Judge”) for initial screening and a report and recommendation.

       On March 18, 2019, Respondent filed a Motion to Dismiss with

a supporting memorandum [Dkt. Nos. 10, 11].           The Magistrate Judge

issued a Roseboro Notice to Petitioner on March 19, 2019 [Dkt. No.

12].   After being granted an extension of time by which to respond

to the motion to dismiss, Petitioner filed a Response to Motion to
KUROSKY V. SAAD                                   CIVIL ACTION NO. 1:18-CV-197

            ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 20]

Dismiss [Dkt. No. 17] that was, in substance, another extension

request.    By order entered on December 16, 2019, Petitioner was

given another two weeks within which to respond to the motion to

dismiss [Dkt. No. 18].      He failed to file a response.            On January

6, 2020, the Magistrate Judge issued a Report and Recommendation

(“R&R”) [Dkt. No. 20] recommending that Respondent’s Motion to

Dismiss [Dkt. No. 10], construed as a motion for summary judgment, 1

be granted.       The R&R further recommends that Petitioner’s case be

dismissed with prejudice [Dkt. No. 20 at 12].

      The R&R specifically warned that the parties had “fourteen

days from the date of service of this Report and Recommendation

within which to file with the Clerk of this Court, specific written

objections,       identifying   the    portions    of    the    Report      and

Recommendation to which objection is made, and the basis of such

objection” [Dkt. No. 20 at 12].           The R&R stated that the failure

to file written objections would constitute a waiver of appellate

review by the Circuit Court of Appeals [Id. at 13].              It further

stated that the failure to file written objections also relieves

the Court of any obligation to conduct a de novo review of the

issue presented [Id.].      See Wells v. Shriners Hosp., 109 F.3d 198,




1 Respondent’s Motion to Dismiss was accompanied by a supporting witness
declaration for the Court’s consideration. Accordingly, it was construed as a
motion for summary judgment under Rule 56 of the Federal Rules of Civil
Procedure.

                                      2
KUROSKY V. SAAD                                           CIVIL ACTION NO. 1:18-CV-197

             ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 20]

199-200 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363 (4th

Cir. 1989).

       The   R&R   was    issued    on    January    6,     2020,     and    mailed   to

Petitioner, via certified mail, on that same date [Dkt. No. 20-

1].    Service of the R&R was accepted on January 8, 2020 [Dkt. No.

21].    To date, no objections have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).                Otherwise, “the Court may adopt,

without      explanation,          any     of       the      magistrate         judge’s

recommendations” to which there are no objections.                    Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).                         Courts will

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.                   See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because     no    party   has     objected,    the     Court    is     under   no

obligation to conduct a de novo review.                    Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error, the Court ADOPTS the Report and Recommendation in

its entirety.       The Court ORDERS that:

       1)    Respondent’s Motion to Dismiss [Dkt. No. 10] be

             GRANTED;



                                           3
KUROSKY V. SAAD                                   CIVIL ACTION NO. 1:18-CV-197

            ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 20]

      2)    The Petition for writ of habeas corpus [Dkt. No. 1]

            be DISMISSED WITH PREJUDICE; and

      3)    The matter be STRICKEN from the Court’s active

            docket.

      It is so ORDERED.

      Pursuant to Fed. R. Civ. P. 58, the Court directs the Clerk

of Court to enter a separate judgment order and to transmit copies

of both orders to counsel of record and to the pro se Petitioner,

certified mail, return receipt requested.

DATED: February 18, 2020


                                    /s/ Thomas S. Kleeh_________
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      4
